El Juez Asociado SR. Aldrey
emitió la opinión del tribunal.
En la denuncia que contra el apelante Jacinto Suárez se presentó en la Córte Municipal de Eío Piedras se le acusó de infracción a las ordenanzas municipales porque siendo representante y socio de la razón social Yillamil Hermanos con establecimiento de provisiones en el pueblo de Eío Pie-dras, maliciosa y voluntariamente tenía en dicho estableci-miento 18 cajas de gasolina y 50 de gas, infringiendo así la ordenanza municipal aprobada en 16 de abril de 1913 por el Concejo Municipal de Eío Piedras para tal caso prevista.
Juzgando el caso de novo la Corte de Distrito de San Juan, Sección 2a., en grado de apelación, dictó sentencia decla-rando a Jacinto Suárez culpable del delito de infracción de ordenanzas municipales y le impuso como pena el pagar cinco dólares de multa y en defecto de pago a sufrir un día de cár-cel por cada dollar de multa que dejare de pagar.
El apelante nos pide que revoquemos la sentencia de la corte de distrito por él apelada, fundándose en que ésta come-tió error al desestimar su excepción, perentoria contra la de-nuncia basada en que ésta es insuficiente porque no se ajusta a los requisitos exigidos por los artículos 71, 72, y 73 del Código de Enjuiciamiento Criminal por cuanto tratándose de *245la infracción ele una ordenanza municipal no expresa su título, ni la fechp, de su aprobación, ni se copia la parte de ella que' se dice infringida; y, además, porque los lieebos que relata no son constitutivos de delito público por no bailarse pena-dos por ninguna ley de carácter penal de las señaladas en el artículo 5o del Código Penal.
Alterando el orden en que ban sido presentadas estas dos cuestiones, trataremos en primer término la segunda que niega a los municipios la facultad de imponer penas, ya que si en esto tiene razón el apelante sería innecesario conside-rar la otra cuestión, basada en defectos de la denuncia.
Si bien es cierto que según el artículo 5o. del Código Penal que se aprobó en el año 1902 ninguna persona será arrestada por crimen o delito alguno que no estuviese expresamente declarado en él, excepto por crímenes o delitos contra las leyes de los Estados Unidos aplicables en Puerto Pico, las decretadas por la Asamblea 'Legislativa ele' esta isla y por el Congreso de los Estados Unidos, para Puerto Rico, y que la infracción de que se acusa al apelante no se baila compren-dida en esas leyes, también, es verdad que la Asamblea Legis-lativa ele Puerto Rico aprobó posteriormente la ley del año 1906 para establecer un sistema de gobierno local y para otros fines por cuyas secciones 25 y 26 según fueron enmen-dadas en 1907, 1910 y 1911, facultó a los municipios para aprobar ordenanzas que no estuvieran en conflicto con las leyes de la isla, entre otras cosas, sobre materia concerniente al bienestar público y para imponer penas por las infraccio-nes a ellas, que no excediesen de cincuenta pesos de multa o quince días de arresto en cárcel o con ambas penas.
Esto no lo ignora el apelante pero sostiene que la Asam-blea Legislativa de Puerto Rico'no puede delegar en los muni-, cipios su facultad de declarar cuáles son los delitos y sus penas. Sin embargo, tal facultad de delegar ba sido reco-nocida unánimemente por los tribunales por ser singular-mente consistente con la doctrina democrática de la auto-*246ti nimia.. 28 Cyc., 693; 8 Cyc., 866; 2 Dillon’s Municipal Corporations, par. 573, quinta edición y casos citados en sn nota.
Es indudable que la legislatura puede delegar en las cor-poraciones municipales el poder de dictar ordenanzas con respecto a ciertas cuestiones locales, las que tienen la fuerza de leyes aprobadas por la Legislatura del Estado y deben ser respetadas, New Orleans Water Works v. New Orleans, 164 U. S., 481; y siendo esto así, pueden también delegar la facul-tad de imponer penas por las infracciones a ellas como medio de hacer qué se cumplan. En varios casos se ha resuelto que esa facultad concedida a los municipios no es inconstitucional. State v. Tryon, 39 Conn., 18 y State v. Carpenter, 60 Conn., 97, 22 Atlantic Reporter, 497.
En cuanto a la otra cuestión, no hay que olvidar que se trata de una denuncia que es suficiente de acuerdo con las sec-ciones 22 y 23 del Código de Enjuiciamiento Criminal, según ha sido enmendado, cuando contiene una declaración jurada tan detalladamente como sea posible de la naturaleza del delito y de las circunstancias que hayan concurrido en su perpetración.
En la denuncia que inició este procedimiento se alega que el apelante tiene en su establecimiento mercantil cierto nú-mero de cajas de gasolina y de gas en contravención a una ordenanza municipal aprobada en 16- de abril de 1913 por el Concejo Municipal de Río Piedras, palabras que son sufi-cientes para informarle del hecho por el cual se le denunciaba, sin que fuera necesario que se insertara la ordenanza en todo o en parte ni aun su título ni fecha de aprobación porque estando instituido el procedimiento en una corte municipal para hacer cumplir una ordenanza municipal, que es ley peculiar de aquel forum, está la corte obligada a conocer la orde-nanza, de igual manera que ocurre con las cortes de distrito y las leyes de la Asamblea Legislativa. Ex parte Davis, 115 Cal.,445.
*247La sentencia apelada debe ser confirmada..

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. Hutchison no intervino.